DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  the claim refers to ‘the least first clearance surface’ at Line 11 in what is believed to be a minor typographical error. 
Claim 14 is objected to because of the following informalities: Line 8 recites ‘forming a textured area a plurality of recesses’ in a minor grammatical error.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (USPG 20130302102, hereinafter ‘Green’) in view of Grzina et al. (US 9144845, hereinafter ‘Grzina’).
Regarding claims 1, 2, 6 and 7, Green discloses a drill device (Paragraph [0001]) comprising a drill tip having at least a first clearance surface, a drill body having a rear portion and at least a first land. An edge is disposed between the first clearance claims 6 & 7). Green does not disclose particulars of the drill body, including the body having a margin, said textured area being disposed on the margin.
Grzina discloses a similar drill device, wherein the drill device is provided with a drill tip (Fig. 7) having at least a first clearance surface 62, a drill body having a rear portion and at least a first land having a margin 66. An edge is disposed between the first clearance surface and the margin. A textured area 12 is provided to at least a portion of the margin (Col. 5, Lines 58-61).
Grzina discloses that the margins are provided to the drill bit to guide the drill bit along its axis by sliding along the interior of a bushing or the hole being produced, and the area of the land following the margin having a reduced diameter so as to reduce the area of contact between the drill bit and the hole wall (Col. 5, Lines 45-53). As discussed above, Grzina continues by disclosing that these margins are provided with the textured area, as these are the portions of the drill bit making contact with the hole wall, and are therefore the surface(s) in need of holding on to coolant to reduce friction/heat. Additionally, while not illustrated in Figs. 10 & 11, the textured area can extend to the tip/edge of the margin to increase the drill life (Col. 8, Lines 49-60) [claim 2].

Regarding claim 3, Green does not disclose the edge having a radius.
Grzina discloses the edge between the clearance surface 62 and margin 66 having a radius, (Fig. 7, the radius being the same as the diameter of the drill, to allow the margin to slide on the interior of the hole being drilled).
It would have been obvious to one having ordinary skill in the art at the time of filing to provide the drill bit of claim 2 with a radius to the edge between the clearance surface and the margin, and to extend the textured area from at least a portion of the radius of the edge, as taught by Grzina to improve the life of the drill (Col. 8, Lines 49-60).
Regarding claims 4 and 5, Green discloses the plurality of recesses being elongate continuous grooves, being arranged in parallel (Fig. 3).
Regarding claim 8, Green discloses the plurality of recesses being arranged such that a ridge (i.e. the portion not recessed) is formed between adjacent recesses (Fig. 3).
Regarding claims 9 and 11
Regarding claims 10, 16 and 17, Green discloses the plurality of recesses each having a predetermined top width and/or a predetermined depth of between 10 – 300 µm and 1 – 50 µm respectively (Fig. 3 and [0096 - 0097])
Regarding claim 12, Green discloses that the modified tool of claim 1, with the textured area provided to the margin has a textured area with a predetermined length parallel to a leading edge of the margin and a predetermined width parallel to the edge (i.e. these dimensions are selected prior to producing the textured areas).
Regarding claim 13, while Green discloses the tool being a ‘twist drill’, Green does not explicitly disclose the tool comprising first and second lands, each land including a margin, each margin including the textured area.
Grzina discloses the traditional twist drill geometry of two lands, each land having a margin 66 and each margin being provided with the textured area.
It would have been obvious to one having ordinary skill in the art at the time of filing to provide the tool of claim 1 with a second land, the second land having a margin, and this margin also including the textured area as taught by Grzina, to balance the cutting forces applied to the tool/machine during machining and to drill a hole quicker than a single-land drill.
Regarding claim 14, Green discloses a method of manufacturing a drill device suitable for manufacturing the drill device of claim 1. The method comprises the steps of providing the drill device, in this case the drill device of Green in view of Grzina as discussed above, the drill device having a drill tip and a drill body having a rear portion. The drill tip includes at least a first clearance surface and the drill body includes at least 
A textured area 12 is formed on the tool body only on at least one surface of the tool which is in frictional contact with a workpiece (see claim 6 of Green), which in this case is the margin of the drill device of claim 1. The textured area formed comprises a plurality of recesses extending in an extension direction, the extension direction being 20° from, or within 20° from the longitudinal direction of a longitudinal axis of rotation of the drill (Fig. 3), the plurality of recesses being formed by a laser beam [0033], wherein the laser beam is moved along at least a portion of the margin to or from a position of 200 µm from the edge (as the modified tool of claim 1 includes the textured area extending to the edge as taught by Grzina and discussed above).
Regarding claim 15, Green discloses the laser beam being moved along the margin in a straight line parallel to the longitudinal direction of the plurality of recesses to produce the textured area (Fig. 4) but does not explicitly disclose the direction being from the rear portion of the drill body towards the edge between the margin and clearance surface.
However, as Green discloses that the plurality of recesses lie parallel to the longitudinal axis of the drill, only two directions of laser travel are possible, one leading from the edge between the margin and clearance surface toward the rear portion of the drill body, or from the rear portion of the drill body towards the edge between the margin and the clearance surface.
Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to produce the textured surface by moving the laser beam along at least a .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Beno (WO 2004050314) and Kobayashi (JP 05044012) disclose elements of, or similar to the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alan Snyder whose telephone number is (571)272-4603.  The examiner can normally be reached on M-R 7:00a - 5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/Alan Snyder/Primary Examiner, Art Unit 3722